COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Christus Health Gulf Coast d/b/a Christus St. Catherine Hospital,
                         Relator

Appellate case number:   01-13-00983-CV

Trial court case number: 2013-19390

Trial court:             11th District Court of Harris County

       On November 14, 2013, relator, Christus Health Gulf Coast D/B/A Christus St. Catherine
Hospital, filed a petition for writ of mandamus and a motion for emergency stay. Relator’s
motion for emergency stay is denied.

       It is so ORDERED.



Judge’s signature: /s/ Justice Jim Sharp
                    Acting individually    Acting for the Court


Date: November 15, 2013